Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB |x | QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2007 | | TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-52207 SMOKERS LOZENGE INC. (Exact name of small business issuer as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 98-0512139 (IRS employer Identification No.) 610-1112 West Pender Street, Vancouver, BC, V6E2S1, Canada (Address of principal executive offices) 604-697-8899 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes | x | No | | Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes | x | No | | As of August 31, 2007, 2,200,000 shares of the issuer's Common Stock, $.001 par value per share, were outstanding. Transitional Small Business Disclosure Format Yes | | No | x | - 1 - INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets- May 31, 2007 (Audited) and August 31, 2007 (Unaudited) 4 Statements of Operations - For the Three Month Periods Ended August 31, 2007 and 2006 5 (Unaudited) Statements of Cash Flows - For the Three Month Periods Ended August 31, 2007 and 2006 (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Controls and Procedures 11 PART II. OTHER INFORMATION Item 1. Legal Proceedings 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits and Reports on Form 8-K 12 Signatures 13 - 2 - Item 1. FINANCIAL STATEMENTS SMOKERS LOZENGE INC. FINANCIAL STATEMENTS AUGUST 31, 2007 - 3 - SMOKERS LOZENGE INC. BALANCE SHEETS August 31, 2007 May 31, 2007 ASSETS (Unaudited) (Audited) Current Assets: Cash $ 50,055 $ 140 Total Assets $ 50,055 $ 140 LIABILITIES AND SHAREHOLDER'S DEFICIENCY Current Liabilities: Note payable 2,000 2,000 Due to shareholder 50,000 - Total Current Liabilities 52,000 2,000 Stockholders' Deficiency: Common stock: authorized 200,000,000 shares of $0.001 par value; issued and outstanding, 2,200,000 shares 2,200 2,200 Capital in excess of par value 4,500 4,500 Accumulated Deficit (8,645) (8,560) Total Stockholder's Deficiency (1,945) (1,860) Total Liabilities and Stockholders' Deficiency $ 50,055 $ 140 These accompanying notes are an integral part of these financial statements. -F1- - 4 - SMOKERS LOZENGE INC. STATEMENTS OF OPERATIONS FOR THE THREE MONTH PERIODS ENDED AUGUST 31, 2 (UNAUDITED) Revenue $ - $ 1,035 Cost of Goods Sold - - Gross Profit - 1,035 Expenses: Selling and Administrative Expenses (85) (11,364) Operating loss (85) (10,329) Provision for income taxes - - Net loss $ (85) $ (10,329) Loss Per Share - Basic and Diluted $ - $ - Weighted average number of shares outstanding 2,200,000 1,866,666 These accompanying notes are an integral part of these financial statements. -F2- - 5 - SMOKERS LOZENGE INC. STATEMENT OF CASH FLOWS FOR THE THREE MONTHS ENDED AUGUST 31, 2 CASH FLOWS FROM OPERATIONS: Net loss $ (85) $ (10,329) Changes in assets and liabilities: Increase accounts payable - 4,000 Net Cash Consumed by Operating Activities (85) (6,329) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from shareholder loans 50,000 - Net Cash Provided by Financing Activities 50,000 - Net increase (decrease) in cash 49,915 (6,329) Cash balance, beginning of period 140 9,225 Cash balance, end of period $ 50,055 $ 2,896 These accompanying notes are an integral part of these financial statements. -F3- - 6 - SMOKERS LOZENGE INC. NOTES TO FINANCIAL STATEMENTS AUGUST 31, 2007 1. BASIS OF PRESENTATION The unaudited interim financial statements of Smokers Lozenge Inc. ("the Company") as of August 31, 2007 and for the three month periods ended August31, 2007 and 2006, have been prepared in accordance with generally accepted accounting principles. In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results for such periods. The results of operations for the three month period ended August 31, 2007 are not necessarily indicative of the results to be expected for the full fiscal year ending May 31, 2008. Certain information and disclosures normally included in the notes to financial statements have been condensed or omitted as permitted by the rules and regulations of the Securities and Exchange Commission, although the Company believes the disclosure is adequate to make the information presented not misleading. The accompanying unaudited financial statements should be read in conjunction with the financial statements of the Company for the year ended May 31, 2007. 2. COMMENCEMENT OF OPERATION The Company did not commence operations until September 26, 2005. 3. SUPPLEMENTAL CASH FLOWS INFORMATION There was no cash paid for either interest or income taxes during either of the periods presented. 4. CONTINGENCY The Company does not carry insurance. -F4- - 7 - Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This report contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 (the "Exchange Act"). We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends affecting the financial condition of our business. These forward-looking statements are subject to a number of risks, uncertainties and assumptions, including, among other things: - general economic and business conditions, both nationally and in our markets, - our expectations and estimates concerning future financial performance, financing plans and the impact of competition, - our ability to implement our growth strategy, - anticipated trends in our business, - advances in technologies, and - other risk factors set forth herein. In addition, in this report, we use words such as "anticipates," "believes," "plans," "expects," "future," "intends," and similar expressions to identify forward-looking statements. Smokers Lozenge Inc. ("SLI" or the "Company") undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise after the date of this prospectus. In light of these risks and uncertainties, the forward-looking events and circumstances discussed in this prospectus may not occur and actual results could differ materially from those anticipated or implied in the forward-looking statements. History The Company was incorporated in the State of Nevada on September 27, 2004 as " Asia Projects Corporation ", for the purpose of distributing health supplements worldwide. On May 9, 2006 we changed our name to " Smokers Lozenge Inc. ". On April 2, 2006, we entered into a distribution agreement with United, with its corporate office in Taiwan, pursuant to which we were granted the distribution rights to distribute the Lozenge, a health supplement targeted to first and second hand smokers and ex-smokers. The agreement entitles us to market and sell the Lozenge on an exclusive basis worldwide and on a non-exclusive basis in China. for a term of 10 years with automatic successive renewals of five-year periods. The term of the agreement is 10 years, with automatic successive renewals of five year periods. There are no terms which determine whether the distribution agreement will or will not be renewed; however; the distribution agreement may be terminated if at any time either party commits a material breach of this Agreement and fails to correct such default within 90 days from mailing of a notice to do so by the other party, or both parties consent in writing to have the agreement terminated. Please refer to Exhibit 10.2 - Distribution Agreement. The Lozenge is made entirely from natural herbs and is to be taken orally as a health supplement. The Lozenge is made from the following ingredients and relieves coughing caused by excessive smoking, eradicate phlegm, and possibly prevent further damage to the lungs caused by excessive smoking or exposure to second hand smoke: - Sangenone 15% - Hesperidin 15% - Glycyrrhizic acid 30% - Amygdalin 18% - Citric acid 22% - 8 - On May 8, 2006, we entered into a Sub Distribution Agreement with Pacific of Vancouver, British Columbia. Pursuant to the terms of the agreement, Pacific has been granted the right to market and sell the Lozenge throughout British Columbia, on a non-exclusive basis. The agreement is for one year with automatic renewals on a yearly basis. The agreement may be terminated with a 90 days advance written notice by either party. Plan of Operation Our target market are existing smokers, people who have smoked for varying periods and no longer indulge, and people who never smoked but have had prolonged exposure to second hand tobacco smoke. Our marketing strategy will be comprised of: Internet sales through our website ( www.smokerslozenges.com ) Sales through sub distributors Internet sales: Although the target market for our Lozenge is limited to smokers, our sales via the internet will compete directly with other herbal food supplement market, however, the Lozenge is marketed specific to symptoms from smoking. We intend to market our website through online community websites and by advertising in health trade magazines. The more traffic our website receives, the higher our website is placed in rankings on various search engines. Sub Distributors: Efforts are underway to market the product in the Region, specifically Canada and the Caribbean through the appointment of sub-distributors. We are currently in negotiations with interested parties; however, we have not yet finalized any distribution agreements. Pacific is our only sub-distributor, with non-exclusive rights in British Columbia. Our efforts to appoint sub distributors consist of contacting health supplement suppliers or companies in the business of importing/exporting. We do not have any history of contacts in these industries and all our marketing efforts in securing potential sub distributors will be obtained through our own market research through the internet, trade magazines, and attendance at trade shows. To date we have not secured further sub distributors. - 9 - Results of Operations Three month periods ended August 31, 2007, compared to three month periods ended August 31, 2006. Revenues We generated revenues for the three month periods ended August 31, 2007, 2006 of $ nil and $ 1,035, respectively. Sales in 2006 were generated from introductory packages to potential sub-distributors. To date we have not signed any further distribution agreements. Until we have launched a marketing plan to expose our website to various avenues such as health trade magazines, online communities specific to health/herbal products, etc, we expect all of our sales to be generated through Pacific and other sub distributors when they are appointed. Therefore we cannot estimate the percentage of sales generated through our website. We have not made any sales through our website to date. Cost of sales There were no costs of goods sold as we received approximately 4,000 Lozenges at no charge upon signing the exclusive distribution agreement with United, of which a portion was sold during the fiscal 2006 year. This was a one time benefit and we do not expect to receive this benefit when this supply has been depleted. Expenses Our only expense for the three month period ended August 31, 2007 were $ 85 in bank charges. The respective 2006 balance of $ 11,364 consists of $ 7,354 for consulting fees of $ 4,000 paid to our filing agent for edgar filing and related fees, $ 1,196 for website construction costs and $ 4,000 accrued for audit costs. The remaining were costs incurred for travel to eastern Asia for the purpose of appointing sub-distributors. We are in negotiations with potential sub-distributors however have not finalized an agreement to date. Liquidity and Capital Resources As of August 31, 2007, we had a negative working capital of $ 1,945. Over the next 12 months, we will require approximately $ 10,000 to sustain our working capital needs as follows: Legal & Accounting 8,000 Office expenses 2,000 Total $ 10,000 Sources of capital: We expect our revenues generated to absorb these costs if we obtain further sub-distributors; however, if additional capital is needed, we will explore financing options such as shareholder loans. On August 13, 2007, we obtained a $ 50,000 shareholder loan to subsidize our working capital needs. Shareholders loans may be granted from time to time as required to meet current working capital needs. We have no formal agreement that ensures that we will receive such loans. We may exhaust this source of funding at any time. Shareholder loans will be without stated terms of repayment, with interest at the rate of 6% per annum. We will not be considering taking on any long-term or short-term debt from financial institutions in the immediate future. On October 6, 2006, we received a loan in the amount of $ 2,000 from our filing agent to fund our working capital needs. The loan is due in 1 year with an interest rate of 6% payable at the end of the term of the loan. - 10 - Item 3. CONTROLS AND PROCEDURES (A) Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report, the Company carried out an evaluation, under the supervision and with the participation of the Company's Chief Executive Officer/Chief Accounting Officer of the effectiveness of the design and operation of the Company's disclosure controls and procedures. The Company's disclosure controls and procedures are designed to provide a reasonable level of assurance of achieving the Company's disclosure control objectives. The Company's Chief Executive Officer/Chief Accounting Officer has concluded that the Company's disclosure controls and procedures are, in fact, effective at this reasonable assurance level as of the period covered. In addition, the Company reviewed its internal controls, and there have been no significant changes in its internal controls or in other factors that could significantly affect those controls subsequent to the date of their last evaluation or from the end of the reporting period to the date of this Form 10-QSB. (B) Changes in Internal Controls Over Financial Reporting In connection with the evaluation of the Company's internal controls during the Company's first fiscal quarter ended August 31, 2007 the Company's Chief Executive Officer/Chief Accounting Officer has determined that there are no changes to the Company's internal controls over financial reporting that has materially affected, or is reasonably likely to materially effect, the Company's internal controls over financial reporting. PART II. OTHER INFORMATION Item 1. Legal Proceedings None. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities None. Item 4. Submission of Matters to a Vote of Security Holders None Item 5. Other Information None. - 11 - Item 6. A) Exhibits Exhibit Number Description 3.1 Certificate of Incorporation, dated September 27, 2004 3.2 Articles of Incorporation, dated September 27, 2004 3.3 Certificate Amending Articles of Incorporation dated May 9, 2006 3.4 Bylaws, effective September 27, 2004 10.2 Distribution Agreement with United Overseas Products Pty Ltd. dated April 2, 2006 (1) 10.3 Sub Distributor Agreement with Pacific Health Products Company dated May 8, 2006 31.1 CEO, CAO Section 302 Certification 32.1 CEO, CAO Section 906 Certification (1) Incorporated by reference from our Form SB-2 that was originally filed with the SEC on August 2, 2006. B) Reports on Form 8-K None - 12 - SIGNATURES SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Quarterly Report to be signed on its behalf by the undersigned thereunto duly authorized. SMOKERS LOZENGE INC. Date: October 3, 2007 /s/ Dudley Delapenha By: Dudley Delapenha President, CEO, CAO, Secretary and Director - 13 -
